DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/7/20 and 7/22/20 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-18, 21-22, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2019/0200389).
As to claim 1, Li et al teaches a method of transmitting information in an unlicensed band, applied to a node (figures 18, 19), comprising:
listening to a channel of the unlicensed band with a reception beam of the node to obtain a channel listening result, when information needs to be transmitted with a transmission beam (LBT unit, paragraphs 145, 161-164) ; and
transmitting the information on the channel with the transmission beam, in a case that the channel listening result indicates that the channel is in an idle state (Transmit unit, paragraphs  1156, 161, 164).

As to claim 2, Li et al teaches the method of transmitting information in the unlicensed band according to claim 1, wherein in a case that a first transmission beam and a first reception beam of the node meet a condition of beam correspondence, the step of, listening to the channel of the unlicensed band with the reception beam of the node to obtain the channel listening result, when the information needs to be transmitted with the transmission beam, comprises: listening to the channel of the unlicensed band with the first reception beam corresponding to the first transmission beam to obtain the channel listening result, when the information needs to be transmitted with the first transmission beam (paragraphs 161-164).
As to claim 3, Li et al teaches the method of transmitting information in the unlicensed band according to claim 2, wherein the step of, listening to the channel of the unlicensed band with the first reception beam corresponding to the first transmission beam to obtain the channel listening result, when the information needs to be transmitted with the first transmission beam, comprises:
performing beamforming on the first transmission beam to obtain t transmission sub-beams, where t is an integer larger than 1; and listening to the channel of the unlicensed band with the first reception beam corresponding to the first transmission beam to obtain the channel listening result, when the information needs to be transmitted with at least one transmission sub-beam among the t transmission sub-beams (paragraph 282).
As to claim 4, Li et al teaches the method of transmitting information in the unlicensed band according to claim 2, wherein the step of listening to the channel of 
As to claim 5, Li et al teaches the method of transmitting information in the unlicensed band according to claim 4, wherein the step of listening to the channel of the unlicensed band with the at least a part of the y reception sub-beams to obtain the channel listening result comprises: listening to the channel of the unlicensed band with each reception sub-beam of the y reception sub-beams to obtain the channel listening result (paragraph 161); or listening to the channel of the unlicensed band with y’ reception sub-beams among the y reception sub-beams to obtain the channel listening result, where y’ is smaller than y and y’ is an integer equal to or larger than 1.
As to claim 6, Li et al teaches the method of transmitting information in the unlicensed band according to claim 5, wherein, the step of listening to the channel of the unlicensed band with each reception subbeam of the y reception sub-beams to obtain the channel listening result comprises:
listening to the channel of the unlicensed band with each reception sub-beam of the y reception sub-beams; and
obtaining a channel listening result which indicates that the channel is idle, in a case that it is monitored that the channel of the unlicensed band is in the idle state with at least a part of the y reception sub-bearn (paragraph 161): or, the step of listening to 
As to claim 8, Li et al teaches the method of transmitting information in the unlicensed band according to claim 1, wherein in a case that no transmission beam and no reception beam of the node meet a condition of beam correspondence, the step of, listening to the channel of the unlicensed band with the reception beam of the node to obtain the channel listening result, when the information needs to be transmitted with the transmission beam, comprises: listening to the channel of the unlicensed band with at least a part of Y reception beams of the node to obtain the channel listening result, when the information needs to be transmitted with at least one transmission beam, wherein the node has Y reception beams and Y is an integer larger than 1 (paragraph 282).
As to claim 9, Li et al teaches the method of transmitting information in the unlicensed band according to claim 8, wherein the step of listening to the channel of the unlicensed band with the at least a part of the Y reception beams of the node to obtain the channel listening result comprises: listening to the channel of the unlicensed band with each reception beam of the Y reception beams to obtain the channel listening result (paragraph 161); or listening to the channel of the unlicensed band with Y’ 
As to claim 10, Li et al teaches the method of transmitting information in the unlicensed band according to claim 9, wherein, the step of listening to the channel of the unlicensed band with each reception beam of the Y reception beams to obtain the channel listening result comprises: listening to the channel of the unlicensed band with each reception beam among the Y reception beams; and obtaining a channel listening result which indicates that the channel is idle, in a case that it is monitored that the channel of the unlicensed band is in the idle state with at least a part of the Y reception beams (paragraph 161); or, the step of listening to the channel of the unlicensed band with the Y’ reception beams among the Y reception beams to obtain the channel listening result comprises: listening to the channel of the unlicensed band with the Y’ reception beams among the Y reception beams; and obtaining a channel listening result which indicates that the channel is idle, in a case that it is monitored that the channel of the unlicensed band is in the idle state with at least a part of the Y’ reception beams among the Y reception beams.
As to claim 12, Li et al teaches the method of transmitting information in the unlicensed band according to claim 1, wherein the node comprises a terminal or a network device (figure 1, element mobile phone).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	April 23, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642